



Exhibit 10.41
FINISAR CORPORATION
DIRECTOR COMPENSATION POLICY
Effective September 6, 2016
Directors of Finisar Corporation, a Delaware corporation (the “Company”), who
are not employed by the Company or one of its subsidiaries (“non-employee
directors”) are entitled to the compensation set forth below for their service
as a member of the Board of Directors (the “Board”) of the Company. This policy
is effective as of September 6, 2016 (the “Effective Date”) and supersedes all
prior policies concerning compensation of the Company’s non-employee directors
as to their service from and after that date. This policy does not, however,
modify the terms of any equity or incentive award granted by the Company prior
to the Effective Date. The Board (or any committee of the Board within the
authority delegated to it) has the right to amend this policy from time to time.
Cash Compensation
 
Annual Retainer
$50,000
Lead Independent Director Retainer
$20,000
Additional Committee Chair Retainers
 
Audit Committee
$28,000
Compensation Committee
$16,000
Nominating and Governance Committee
$11,000
Additional Committee Member Retainers
 
Audit Committee
$12,500
Compensation Committee
$7,500
Nominating and Governance Committee
$5,000
 
 
Equity Compensation
 
Annual Equity Award
$200,000
Initial Equity Award
$275,000



Cash Compensation
Each non-employee director will be entitled to an annual cash retainer while
serving on the Board in the amount set forth above. A non-employee director who
serves as the Chair of the Board or Lead Independent Director, if applicable,
will be entitled to an additional cash retainer while serving in that position
in the amount set forth above. A non-employee director who serves as the Chair
of the Audit Committee, the Compensation Committee or the Nominating and
Governance Committee, or who serves as a member (other than the Chair) of any of
these committees, will generally be entitled to an additional cash retainer
while serving in that position in the applicable amount set forth above.
Non-employee directors are not entitled to meeting fees.
In December 2015, the Board, upon recommendation of the Nominating and
Governance Committee, adopted a policy whereby each non-employee director would
serve as a member of each of the Audit, Compensation and Nominating and
Governance Committees. However, a non-employee director who became a member of
one of these committees as a result of this new policy would not be entitled to
any additional retainer fees for serving on that committee.
The cash retainers set forth above are expressed as annualized amounts. These
retainers are paid on a quarterly basis and will be pro-rated if a non-employee
director serves (or serves in the corresponding position, as the case may be)
for only a portion of the quarter (with the proration based on the number of
calendar days in the quarter that the director served as a non-employee director
or held the particular position, as the case may be).





--------------------------------------------------------------------------------





Equity Awards
Annual Equity Awards for Continuing Non-Employee Directors
On or promptly following the date of each annual meeting of the Company’s
stockholders at which one or more members of the Board are to be elected (each,
an “Annual Meeting”), commencing with the 2016 Annual Meeting, each non-employee
director continuing in office after that date will be granted an award of
Company restricted stock units (“RSUs”). The number of RSUs covered by any such
award will be determined by dividing the Annual Equity Award grant value set
forth above by the Closing Price as of the effective date of grant and rounding
down to the nearest whole share. For purposes of this policy, “Closing Price” as
of a particular date means the closing market price (in regular trading on the
principal exchange or market on which the Company’s common stock is then listed
or admitted to trade) for a share of the Company’s common stock for the date in
question (or for the immediately preceding trading day if that day is not a
trading day). The RSUs subject to any such award granted in connection with an
Annual Meeting will generally vest on or around the first anniversary of the
grant date on a day chosen by the Board.
If more than one Annual Meeting occurs during a particular calendar year, the
grants described above for that year will be made only in connection with the
first such meeting to occur in that year.
Initial Non-Employee Director Equity Awards
For each new non-employee director appointed or elected to the Board after the
Effective Date, on or promptly after the date that the new non-employee director
first becomes a member of the Board, the new non-employee director will be
granted an award of RSUs. The number of RSUs covered by such award will be
determined by dividing the Initial Equity Award grant value set forth above by
the Closing Price as of the effective date of grant and rounding down to the
nearest whole share. The RSUs subject to any such initial equity award will
generally vest in equal installments on each of the first three anniversaries of
the director’s appointment or election to the Board.
In addition, if the new non-employee director is so appointed or elected to the
Board other than at an Annual Meeting in connection with which the non-employee
director receives an annual equity award as described above, the non-employee
director will receive an additional RSU award on or promptly after the date of
such election or appointment. The number of RSUs covered by any such award will
be determined by dividing a pro-rata portion of the Annual Equity Award grant
value set forth above by the Closing Price as of the effective date of grant and
rounding down to the nearest whole share. For these purposes, the pro-rata
portion of the Annual Equity Award grant value will equal the Annual Equity
Award value multiplied by a fraction (not greater than one and not less than
zero), the numerator of which is 365 minus the number of calendar days that as
of the date the director’s appointment or election to the Board had elapsed
since the Company’s last Annual Meeting prior to that date and the denominator
of which is 365. The RSUs subject to any such pro-rated equity award will
generally vest on the same date as the equity awards granted to non-employee
directors in connection with the Company’s last Annual Meeting are scheduled to
vest.
Provisions Applicable to All Non-Employee Director Equity Awards
Each RSU award will be made under and subject to the terms and conditions of the
Company’s 2005 Stock Incentive Plan or any successor equity compensation plan
approved by the Company’s stockholders and in effect at the time of grant (the
“Equity Plan”). Each RSU award will be evidenced by and subject to the terms and
conditions of the Company’s standard form of RSU award agreement for
non-employee director RSU awards as in effect on the date of grant of the award.
Each RSU is payable on a one-for-one basis in a share of Company common stock,
subject to vesting.





--------------------------------------------------------------------------------





The Board (or any committee of the Board within the authority delegated to it)
has the right to award one or more non-employee directors one or more other
awards from time to time, and may amend any award, in each case subject to any
applicable limits of the Equity Plan.
Expense Reimbursement
All non-employee directors are entitled to reimbursement from the Company for
reasonable travel (including airfare and ground transportation), lodging and
meal expenses incident to meetings of the Board or committees thereof or in
connection with other Board related business. The Company will make
reimbursement to a non-employee director within a reasonable amount of time
following submission to the Company by the non-employee director of reasonable
written substantiation for the expenses, and in all events as to any taxable
reimbursement not later than the end of the calendar year following the calendar
year in which the related expense was incurred.





